DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-18 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendel et al. (U.S. Patent # 7316787), hereinafter “Hendel”.
	 With respect to claim 1, Hendel discloses a method for controlling silica scale in industrial aqueous systems (Abstract; Column 4, lines 4-14), comprising addition of a hydrophobically modified polyether (Column 3, lines 6-26) embodied as AQUAFLOW NHS-300 and citric acid (“a monomeric polycarboxylate”) (Column 3, lines 53-64). 
	With respect to claim 2, Hendel discloses a polymeric backbone of ethylene oxide. Hendel teaches hydrophobic end caps; however, the polymer still appears to be consistent with a homopolymer of ethylene oxide, since there are no other monomers.  This rejection is continued in the alternative below, in case the Examiner’s interpretation is incorrect. 
With respect to claim 3, citric acid has carboxylic acid groups on two different atoms separated by a third atom. 
With respect to claims 6 and 9, Hendel discloses a pH of 7.0 and a concentration of 300 ppm silica in an example embodiment (Column 4, lines 65 through Column 5, line 5), both being discrete values within the claimed ranges recited. 
With respect to claim 7, Hendel discloses that the nonionic polyether (“first inhibitor”) has a molecular weight of 8000 in an example embodiment (Column 4, lines 60-63). 
With respect to claims 15 and 18, it is submitted that Hendel discloses the composition, after carrying out the method as discussed above in claims 1 and 9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hendel et al. (U.S. Patent # 7316787), hereinafter “Hendel”.
With respect to claim 2, in case the Examiner is incorrect regarding the interpretation of the Hendel reference as teaching a homopolymer of ethylene oxide, it is submitted that the presence of an end-cap that may in fact be an ethanol group (so, similar to the ethylene group in the ethylene oxide polymer). 
Even if the R1 and R5 groups have larger amounts of carbon atoms (R1 = R5 = 1 to 40) (Column 3, lines 18-22), it is submitted that the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed PEO. In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

With respect to claim 5, Hendel teaches a dosage range of about 1-500 ppm for the nonionic polyether (Column 4, lines 1-3). Taking the recipe within Column 3, lines 55-61 as a guide, with 10 ppm nonionic polyether, the citric acid is 34 times less concentrated at about 0.3ppm; with 100 ppm nonionic polyether, the citric acid is present at about 3ppm, and with 500 ppm nonionic polyether, the citric acid would be present at about 15 ppm. It is submitted that Hendel discloses a range of embodiments that overlap with the claimed ranges for each inhibitor. 
Hendel and the claims differ in that Hendel does not teach the exact same proportions for the concentration of each inhibitor in the treated water as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Hendel overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Hendel, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Claims 4, 8, 10-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hendel et al. (U.S. Patent # 7316787) in view of Takahashi et al. (U.S. Patent Publication # 2014/0083949), hereinafter “Hendel” and “Takahashi”. 
With respect to claim 4, Hendel is silent with respect to the second inhibitor being embodied as claimed. 
Takahashi teaches EDTA (Paragraph [0058]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add EDTA as taught by Takahashi to water being treated by the method of Hendel because both methods seek to inhibit the deposition of silica, wherein EDTA is added to similar aqueous systems in the capacity of a scale inhibitor (see Takahashi: Paragraphs [0056, 0058]), and Hendel discloses that the disclosed compositions can be used in combination with other water treatment agents including chelating agents and scale inhibitors (Column 3, lines 44-51). 
With respect to claim 8, it is submitted that the second inhibitor being embodied as EDTA is rendered obvious by the combination of Hendel and Takahashi, as discussed above in the rejection of claim 4. 
Regarding the first inhibitor as recited in claim 8, Hendel discloses an example embodiment where the nonionic polyether (“first inhibitor”) is embodied as PEG (“a polyethylene glycol”) (Column 4, lines 60-63). 

With respect to claim 10, Hendel discloses a method for inhibiting formation of silica scale in geothermal systems, via addition of a scale-inhibiting effective amount of a polyethylene glycol in combination with addition scale inhibitors Abstract; Column 3, lines 6-26, 53-64; Column 4, lines 4-14), but is silent with respect to EDTA. 
Takahashi teaches EDTA (Paragraph [0058]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add EDTA as taught by Takahashi to water being treated by the method of Hendel because both methods seek to inhibit the deposition of silica, wherein EDTA is added to similar aqueous systems in the capacity of a scale inhibitor (see Takahashi: Paragraphs [0056, 0058]), and Hendel discloses that the disclosed compositions can be used in combination with other water treatment agents including chelating agents and scale inhibitors (Column 3, lines 44-51). 

With respect to claim 11, Hendel/Takahashi discloses aluminum ions (see Takahashi: Paragraphs [0023, 0057]).
Takahashi does not disclose greater than 1 ppm aluminum; however, there is no evidence indicating such Al+3 concentrations are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 12, Hendel/Takahashi discloses 300 ppm silica in an example embodiment (see Hendel: Column 4, lines 65 through Column 5, line 5), a discrete value within the claimed range.
With respect to claims 13 and 14, Hendel/Takahashi discloses that the nonionic polyether (“first inhibitor”) has a molecular weight of 8000 in an example embodiment (see Hendel: Column 4, lines 60-63). 

With respect to claim 16, Hendel is silent with respect to Al+3. 
Takahashi discloses aluminum ions (Paragraphs [0023, 0057]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the treated water with added inhibitors of Hendel would also contain aluminum ions because Hendel discloses that the method is applied to cooling water systems, boiler water systems, evaporator systems, desalination systems, etc., and because Takahashi applies the disclosed method and inhibitors to a cooling tower water system (Paragraph [0049]). One of skill in the art would have had a reasonable expectation that the waters would have similar compositions. 
Takahashi does not disclose greater than 1 ppm aluminum; however, there is no evidence indicating such Al+3 concentrations are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 17, Hendel in view of Takahashi renders EDTA inhibitor obvious for the reasons discussed above for claims 4 and 8, wherein 1-100 ppm of the nonionic polyether (“first inhibitor”) is added, wherein the molecular weight of the nonionic polyether ranges from 500-2,000,000, encompassing “1000” (Column 3, lines 40-43; Column 4, lines 1-3). 

Hendel and the claims differ in that Hendel does not teach the exact same proportions for the molecular weight of the first inhibitor as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in molecular weight taught by Hendel overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Hendel, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003). It is further noted that the example embodiment in Column 4, lines 60-63) has a PEG (“first inhibitor”) which is toward the lower end of the disclosed range in Hendel and on the same order of magnitude as the recited “1000 Daltons”.
Hendel/Takahashi does not disclose the recited concentration of EDTA; however, there is no evidence indicating such EDTA concentrations are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1, 2, 5-7, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (U.S. Patent # 8927654), hereinafter “Nishida”.
	With respect to claim 1, Nishida discloses a method of inhibiting silica-based scale in cooling and boiler water systems (Abstract; Column 1, lines 13-20), comprising treating the water in the industrial process with an anti-scalant effective amount (Column 2, lines 37-44) of a combination of two inhibitors, wherein a first inhibitor comprises a nonionic polymer embodied as an alkyl alcohol/polyalkylene oxide adduct (“a nonionic polyether”) and a second inhibitor embodied as a phosphorus compound (Column 2, lines 45-56; Column 3, lines 35-47), wherein the phosphorus compound can be selected as phosphonobutane tricarboxylic acid (“a monomeric polycarboxylate”) (Column 6, lines 39-52). 
	With respect to claim 2, Nishida discloses that the nonionic polyether is polyethylene oxide/alkyl alcohol adduct (Column 5, lines 47-57), when n = 0, differing from the structure of the homopolymer by the ending alcohol group, although that group itself could be embodied as ethyl alcohol. 
Even if R = 1 or 3-18 carbons (and therefore differing from the PEO homopolymer by this end group), it is submitted that the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed PEO. In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
For the above reasons, it is submitted that Nishida also renders obvious the limitations of claim 15. 

	With respect to claim 5, Nishida discloses that the preferred dosage of the nonionic polyether ranges from 2 to 200 mg/L (Column 4, lines 9-11), overlapping “about 0.1 ppm to about 100 ppm”.
	Nishida and the claims differ in that Nishida does not teach the exact same proportions for the concentration of nonionic polyether in the treated water as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Nisha overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Nishida, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of
percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
	With respect to claim 6, Nishida discloses adjusting the pH as necessary and provides one example where the pH is adjusted to a pH of 8.8 (Column 8, lines 60-65), which is substantially close to that of the instant claims. One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties. Titanium Metals Corp., 227 USPQ 773 (CA FC 1985). Furthermore, there is no evidence indicating such pH values are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With respect to claim 7, Nishida discloses that the nonionic polyether (“first inhibitor”) has a molecular weight ranging from preferably 5,000 to 20,000 (Column 6, lines 13-16), a discrete range within “1000 to 20,000”. 
	With respect to claims 9 and 18, Nishida provides an example where 250 mg/L (ppm) silica is present (Column 8, lines 60-65), a discrete value within “20 ppm to 1000 ppm silica as SiO2”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	09 September 2022